           Case 1:18-cr-10154-DPW Document 120 Filed 05/06/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA,                            )
                                                     )   No. 1:18-cr-10154-DPW-1
                                                     )
      v.                                             )
                                                     )
FRANCIS M. REYNOLDS,                                 )
                                                     )
                       Defendant.                    )


  DEFENDANT FRANCIS M. REYNOLDS’ MOTION TO DISMISS COUNT ONE OF
                  THE SUPERSEDING INDICTMENT

               Defendant Francis M. Reynolds respectfully moves to dismiss count one of the

Superseding Indictment pursuant to Fed. R. Crim. P. 12(b)(3). The allegations in count one

improperly allege multiple offenses and fail to state an offense. The specific grounds for this

motion are detailed in the accompanying Memorandum of Law.

                           LOCAL RULE 7.1(a)(2) STATEMENT

               Pursuant to Local Rules 112.1 and 7.1(a)(2), the government has informed the

undersigned counsel that it opposes the granting of this motion.


Dated: May 6, 2019                             Respectfully submitted,

                                                /s/ David L. Axelrod
                                               David L. Axelrod (admitted pro hac vice)
                                               R. Stephen Stigall (admitted pro hac vice)
                                               BALLARD SPAHR LLP
                                               1735 Market Street, 51st Floor
                                               Philadelphia, PA 19103-7599
                                               T: 215.665.8500
                                               axelrodd@ballardspahr.com
                                               stigalls@ballardspahr.com

                                               Attorneys for Defendant Francis M. Reynolds
           Case 1:18-cr-10154-DPW Document 120 Filed 05/06/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

               I hereby certify that on May 6, 2019, a true copy of the above document was

served via electronic means using the Court’s Electronic Case Filing (ECF) system upon all

registered ECF users and a true paper copy was served by first class mail on nonregistered

parties.


                                                             /s/ R. Stephen Stigall
                                                             R. Stephen Stigall
